Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 4, 2022

                                    No. 04-22-00293-CR

                                     Jenna K. LEWIS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                     From the County Court at Law, Kerr County, Texas
                                Trial Court No. CR191052
                         Honorable Susan Harris, Judge Presiding


                                      ORDER
        Appellant’s brief originally was due on August 10, 2022. On August 3, 2022, appellant
filed a motion requesting a sixty-day extension of time. The motion is GRANTED IN PART
and DENIED IN PART. Appellant is ORDERED to file his brief no later than September 9,
2022.


                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court